Citation Nr: 1202930	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  07-15 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a respiratory disorder, to include as due to exposure to Agent Orange.

3.  Entitlement to service connection for a seizure disorder, to include as due to exposure to Agent Orange.

4.  Entitlement to service connection for headaches, to include as due to exposure to Agent Orange. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs
ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active service from June 1967 to May 1969 with service in the Republic of Vietnam from May 1968 to May 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2005 by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

The Board remanded the issue of entitlement to service connection for bilateral peripheral neuropathy in March 2009.  This claim was subsequently granted by the RO in a rating decision dated in August 2010.  As the Veteran did not appeal the ratings or effective dates assigned for these disabilities, this represents a complete grant of the Veteran's appeal in regard to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Hepatitis

The Veteran's claim for entitlement to service connection for hepatitis C was previously remanded by the Board in March 2009 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

In November 2009 the Veteran was accorded a compensation and pension (C&P) liver examination.  During the examination the examiner noted the Veteran's history included smoking opium in Vietnam and subsequent abuse of cocaine.  He had reported problems with alcohol abuse and was incarcerated for several years.  The examiner also noted that there was no evidence of intravenous drug use in the file.  During the examination, the Veteran reported that he potentially had gotten hepatitis C during basic training through inoculation jet gun injections or during dental work, or in Vietnam when he did some boxing.  The examiner noted that other information suggested that it may have been from high risk sexual activity.  The diagnosis was hepatitis C.  The examiner opined that the Veteran's history of incarceration, opium use, cocaine use, and heavy alcohol abuse would predispose him to hepatitis C.  She also opined that it was possible to contract hepatitis C as a result of unprotected sexual intercourse with numerous partners but noted that it was not as a significant risk for the male partner as for the female or recipient.  She opined that his hepatitis C was more likely than not sustained from his high risk activity.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the November 2009 examiner did not address the Veteran's lay statements regarding dental work or adequately address his reports of high risk sexual activity while in service, the examination is inadequate.  The Board notes that the Veteran was treated for sores on his penis in November 1968 following sexual contact nine days earlier.  The Veteran reports in his October 2011 statement that he engaged in high risk sexual activity in service.  Therefore, the Veteran should be accorded a new C&P examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").   


Respiratory disorder, seizure disorder, headaches

The Veteran's claims for entitlement to service connection for a respiratory disorder, seizure disorder, and headaches were previously remanded by the Board in March 2009 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

The Veteran seeks service connection for a respiratory disorder to include allergic rhinitis/sinusitis.  The Veteran has subsequently reported having problems since discharge from service.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  As service treatment records show treatment for respiratory symptoms, the Veteran currently has a respiratory disorder and the Veteran reports continuity of symptomatology, the Veteran should be accorded a VA examination to address the etiology of respiratory conditions present.  

The Veteran also seeks service connection for seizures and headaches, which the Veteran avers resulted from in-service head trauma sustained as a result of boxing or fighting.  The Veteran also asserts that his seizures and headaches are related to Agent Orange exposure and that seizures are secondary to service-connected diabetes mellitus.  The RO has not provided the Veteran with proper VCAA notice on the secondary aspect of the claim.  Thus, on remand, corrective notice should be provided.

In November 2009 the Veteran was accorded a compensation and pension (C&P) liver and neurological disorder examination.  During the examination the Veteran reported that he has had seizures since approximately 2001.  The examiner found that the Veteran described his headaches as sinus headaches with facial tenderness and reported that the Veteran did not have debilitating headaches.  The diagnoses were seizure disorder and headaches.  The examiner found that computed tomography (CT) scan did not show evidence of significant brain injury from his prior boxing history and opined that his seizures were less likely than not related to anything that happened during his military service.  She also opined that the Veteran's headaches were more likely than not related to sinus pressure and noted the recent onset.  However, the Veteran has reported that he has had headaches for many years.  

The November 2009 examiner did not consider the lay testimony regarding long-standing headaches and whether either disorder is related to presumed herbicide exposure in service.  The Veteran also asserts that his seizures are secondary to service-connected diabetes mellitus.  Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran should be accorded another C&P examination.  

Acquired psychiatric disorder

The Veteran also seeks service connection for PTSD as a result of numerous in-service stressful events, including (1) being subjected to a mortar attack while stationed at Camp Bearcat in February 1969; (2) fearing for his safety while on guard duty atop a 50-foot tower; (3) witnessing civilians being raped and killed; (4) witnessing a mortar attack on a convoy in summer 1968; (5) killing enemy combatants; and (6) being involved in a motor vehicle accident in service.  See September 2004 PTSD Questionnaire; Veteran's April 2008 Statement in Support of Claim.

The evidence shows that the Veteran has been diagnosed with multiple psychiatric disorders, including PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

A review of the Veteran's service personnel records indicate that the Veteran was stationed in Vietnam, with the 570th Supply Company from June 10, 1968, to December 20, 1968, and with the 590th Maintenance Company USARPAC-RVN from January 8, 1969, to May 22, 1969.  SPRs show that he was in Vietnam from May 1968 to May 1969.  The Veteran reported that he witnessed dead soldiers on the side of the road, witnessed attacks on enemy soldiers resulting in injuries and deaths, was repeatedly exposed to combat related incidents, and recalled seeing members of his unit wounded in vehicles and blown up on convoys.  See April 2008 statement.  His duties included transporting supplies, combative troops, and driving convoy trucks. See June 2008 statement.  

A response from the Defense Personnel Records Information Retrieval System (DPRIS) dated in September 2009 revealed that the Veteran's unit was the target of one 107mm rocket that landed in the 509th Maintenance Company area in February 1969.  

Since the issuance of the April 2005 rating decision, VA has amended the regulations pertaining to PTSD.  Specifically, prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

In this regard, VA medical records reflect a diagnosis of PTSD.  The Veteran has alleged stressors that are consistent with fear of hostile military or terrorist activity in accordance with the new regulations and, therefore, should be afforded a VA examination so as to determine the current nature and etiology of his alleged PTSD.  The Board further notes that there are additional diagnosed psychiatric disorders of record, to include anxiety disorder, in December 2004, and major depression, in June 2007.  Therefore, the examiner should also provide an opinion as to whether any additionally diagnosed acquired psychiatric disorders are related to his active service.  

The Veteran also indicated that he received treatment at the Madison VA medical center beginning in 1998, however, the medical records associates with the claims folder commence in September 2003.  Accordingly, VA medical records from the Madison VA medical center dating from 1998 to September 2003, as well as recent VA treatment records dating from June 7, 2011, should be obtained on remand.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action: 

1.  Send the Veteran a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should indicate what evidence is required to substantiate a claim for service connection as secondary to the Veteran's service-connected diabetes mellitus, type II.  

2.  The RO should associate all relevant records pertaining to the Veteran from the Madison VAMC dating from 1998 to September 2003, and from the Birmingham VAMC dating from June 7, 2011, with the claims folder.  

3.  Schedule the Veteran for a VA liver examination to determine the etiology of the Veteran's hepatitis C.  The examiner should render an opinion as to whether it is at least as likely as not (less than a 50 percent probability) that said disorder is related to active military service.  In that regard, the examiner's attention is directed to the Veteran's reports of use of an in-service inoculation gun, dental work, boxing in service, high risk sexual activity, Lyme disease, treatment using sulfa drugs, treatment for sexually transmitted diseases, and liver albumin abnormalities (see October 2011 statement) and the service treatment records showing treatment for sores on the penis following sexual activity (see November 1968 STR).  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The rationale for all opinions expressed should be provided in a legible report.  All indicated tests must be performed, and all findings reported in detail.  

The examiner should not invoke the phrase "without resort to mere speculation" without explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, is there additional testing or information needed, and possibly available, that would permit an opinion.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

4.  Schedule the Veteran for a VA sinus examination to determine the nature, extent, onset and etiology of any respiratory disorder found to be present.  The examiner should render an opinion as to whether it is at least as likely as not (less than a 50 percent probability) that said disorder is related to active military service including whether it is related to presumed exposure to Agent Orange during service.  The examiner is also specifically asked to render an opinion as to whether the Veteran's currently symptoms are related to or a continuation of the respiratory conditions he was treated for in service.  In that regard, the examiner's attention is directed to the respiratory complaints in service as well as the Veteran's statements that he has had symptoms since separation from service (see April 2008 statement).  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  The rationale for all opinions expressed should be provided in a legible report.  All indicated tests must be performed, and all findings reported in detail.  

5.  Schedule the Veteran for a VA examination to regarding his claims for seizures and headaches.  The claims file, including this a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

The examiner should provide an opinion as to whether it is at least as likely as not (greater than a 50 percent probability) that any current headache disorder began in, or is etiologically related to the Veteran's active military service, to include presumed exposure to Agent Orange.  In that regard, the examiner should consider the Veteran's symptoms in service, including documented headaches, and reports of longstanding headaches.  The examiner must provide a complete rationale for all stated opinions. 

The examiner should provide an opinion as to whether it is at least as likely as not (greater than a 50 percent probability) that any current seizure disorder began in, or is etiologically related to the Veteran's active military service, to include presumed exposure to Agent Orange. In that regard, the examiner should consider the Veteran's reports of symptoms in service (to include in-service reports of his inability to remember accidents and dizziness).  Also, is the currently diagnosed seizure disorder at least as likely as not caused by or due to his service-connected diabetes mellitus, type II.  If not, the examiner should opine as to whether any seizure disorder is at least as likely as not (50 percent probability or greater) aggravated (i.e., worsened) by the service-connected diabetes mellitus, type II beyond the natural progress of the condition.  The examiner must provide a complete rationale for all stated opinions. 

6.  Schedule the Veteran for an appropriate examination regarding his claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and major depression.  The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to set forth the diagnosis for all psychiatric disorders found and opine as to whether any diagnosed condition at least as likely as not (50 percent probability or greater) began in or is related to his active service, including service in Vietnam.  The examiner should reconcile the diagnosis or diagnoses found on examination with the diagnoses of record.  

Regarding PTSD, as the Veteran reports that a stressor includes his fear of hostile military or terrorist activity, the examiner should opine as to whether the reported stressor is adequate to support a diagnosis of PTSD.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.104(f), as amended by 75 Fed. Reg. 41092 (July 15, 2010).  A complete rationale for the examiner's opinions must be provided.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims folder was reviewed.  All indicated tests must be performed, and all findings reported in detail.  

7.  Ensure that the information and opinions provided by the examiners satisfy the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


